department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov tt ep raat uniform issue list legend decedent a taxpayer b_trust c state f date l date m date n ira x ira y value value dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated concerning the proper rollover treatment of a distribution from decedent a’s individual_retirement_accounts ira x and ira y under sec_408d of the internal_revenue_code code correspondence dated supplemented the request and page your authorized representative has submitted the following facts and representations decedent a was born on date l and died on date m while residing in state f you taxpayer b were married to decedent a at the time of his death at his death decedent a maintained ira x and ira y the date of death value of ira x was value and the date of death value of ira y was value no distributions from either ira x or ira y had been taken prior to the date of decedent a’s death as shown by beneficiary designations on file with the internal_revenue_service decedent a named trust c as the beneficiary of his ira x and his ira y trust c is dated date n relevant provisions of trust c provide that taxpayer b became the sole trustee of trust c at the death of decedent a article i of trust c provides in relevant part that taxpayer b may revoke trust c at in case of revocation the trust c trustee is to pay taxpayer b or transfer any time to taxpayer b as she directs in the instrument of revocation all of the trust c estate article ill of trust c provides in relevant part that during taxpayer b’s lifetime the net_income and principal of trust t shall be paid to me taxpayer b for my taxpayer b’s benefit as direct the trustee pursuant to article iii of trust c you taxpayer b as trust_beneficiary intend to direct you as trustee of trust c to pay all amounts remaining in ira x and ira y to the trust after which the trustee is to pay them to you as trust_beneficiary within days of the date the ira x and ira y amounts are received by the trust c trustee taxpayer b as trust_beneficiary will contribute them to one or more individual_retirement_arrangements iras set up and maintained in the name of taxpayer b based on the above facts and representations you through your authorized representative request the following letter rulings that neither ira x nor ira y will be treated as an inherited ira as that term is defined in code sec_408 with respect to taxpayer b that taxpayer b will be treated for purposes of code sec_408 as the payee or distributee of amounts distributed from decedent a's ira x and from his ira y page that pursuant to code sec_408 taxpayer b will be eligible to roll over the proceeds from ira x and ira y into one or more iras described in code sec_408 set up and maintained in her own name as long as said rollover s occur no later than days from the date s said proceeds are received by taxpayer b in her capacity as trustee of trust c and that taxpayer b will not be required to include in her gross_income for federal tax purposes proceeds which are distributed from either ira x or ira y to trust c subsequently distributed to taxpayer b as trust_beneficiary and finally transferred into one or more iras maintained in her name within days as measured from the date s received by the trustee of trust c in either the calendar_year such assets are distributed or the calendar_year in which they are received by taxpayer b with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a page surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust as specifically stated in the final regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if a_trust is the beneficiary of the ira even if the spouse is both the sole trustee of the trust and also the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case the ira x and ira y account balances remaining at decedent a's death are payable to trust c taxpayer b decedent a's surviving_spouse is the sole trustee of trust c and the sole beneficiary of trust c with the right under article ill of trust c to demand payment of any part of the income or principal of trust c as beneficiary of trust c taxpayer b will demand payment of the entire amount standing in both ira x and ira y pursuant to said demand the trustee of trust c will request distribution of the ira x and ira y assets be made to trust c subsequently the trustee of trust c will pay said ira amounts to taxpayer b as beneficiary of trust c taxpayer b will then contribute said ira amounts into one or more iras set up and maintained in her name said rollover s will occur no later than days from the date s the ira_distributions are received by the trust c trustee page under the facts stated above you taxpayer b are to be treated as the payee and beneficiary of ira x and of ira y for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude as follows that neither ira x nor ira y will be treated as an inherited ira as that term is defined in code sec_408 with respect to taxpayer b that taxpayer b will be treated for purposes of code sec_408 as the payee or distributee of amounts distributed from decedent a’s ira x and from his ira y that pursuant to code sec_408 i taxpayer b will be eligible to roll over the proceeds from ira x and ira y into one or more iras described in code sec_408 set up and maintained in her own name as long as said rollover s occur no later than the days from the date s said proceeds are received by taxpayer b in her capacity as trustee of trust c and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes proceeds which are distributed from either ira x or ira y to trust c subsequently distributed to taxpayer b as trust_beneficiary and finally transferred into one or more iras maintained in her name within days as measured from the date s received by the trustee of trust c in either the calendar_year such assets are distributed or the calendar_year in which they are received by taxpayer b this ruling letter assumes that ira x and ira y either are or were qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira s to be set up by you will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that your rollovers of the ira x and ira y distributions will be made within the time frame referenced in code sec_408 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you have any questions please call toll free number not a - id at sincerely yours frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
